UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 27, 2013 mPHASE TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 000-24969 22-2287503 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Identification No.) Incorporation) 587 Connecticut Ave., Norwalk, CT 06854-0566 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (203) 838-2741 Item 8.01 Other Events On February 26, 2013,mPhase Technologies, Inc. (the “Company”) filed its Answer to a lawsuit filed by John Fife against the Company in the U.S. District Court , Northern District of Illinois Eastern Division. The lawsuit alleges events of default by the Company under the terms of a Convertible Debenture in the original amount of $557,500 issued by the Companyto a company owned by Mr. Fife on September 13, 2011. In the Answer the Company has asserted various affirmative defenses and counterclaims against Mr. Fife, including but not limited to claims for significant monetary damages caused to the Company’s common stock as the result of the failure to disclose a prior Consent Decree entered into between Mr. Fife and the Securities and Exchange Commission. The Company is not able to predict the outcome of suchlitigation but intends to pursue all of its rights and remedies vigorously under the Federal Securities Laws. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. mPHASE TECHNOLOGIES By: /s/ Martin S. Smiley Martin S. Smiley Executive Vice President, Chief Financial Officer and General Counsel Date: February 27, 2013
